Citation Nr: 9926721	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for neck and shoulder 
injuries for the purpose of accrued benefits.  

2.  Entitlement to service connection for a cerebral vascular 
accident secondary to a service-connected disability, for the 
purpose of accrued benefits.  

3.  Entitlement to special monthly compensation based on a 
cerebral vascular accident, for the purpose of accrued 
benefits.  

4.  Entitlement to an increased evaluation for a low back 
disability, evaluated as 20 percent disabling, for the 
purpose of accrued benefits.  

5.  Entitlement to an increased evaluation for chronic 
sinusitis, evaluated as 10 percent disabling, for the purpose 
of accrued benefits.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1959.  He died in January 1994.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the benefits sought on appeal.  The Board 
remanded this case in March 1993 for further adjudication.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for:  residuals, low back injury with left 
transverse process fracture and traumatic arthritis, at an 
evaluation of 20 percent; residuals, fracture, left medial 
malleolus with traumatic arthritis, at an evaluation of 10 
percent; sinusitis, at an evaluation of 10 percent; 
residuals, compound fracture, comminuted, bilateral nasal 
zygomatic and ethmoid bones, postoperative, at an evaluation 
of 10 percent; facial scarring, at an evaluation of 10 
percent; alveolar deformity of anterior maxilla, at an 
evaluation of 10 percent; paresthesia of left 5th cranial 
nerve, 1st and 2nd division distribution, at an evaluation of 
10 percent; residuals, fracture, left ischium and sacrum at a 
noncompensable evaluation; and residuals of a concussion, at 
a noncompensable evaluation.  His combined service-connected 
disabilities were evaluated at 60 percent.  

2.  In June 1991, on behalf of the veteran who was then 
incapacitated due to a cerebrovascular accident, the 
appellant filed the claims currently at issue.  

3.  In December 1992, the RO determined that the veteran was 
incompetent due to severe brain stem infarction and 
quadriparesis with "locked in" syndrome, effective from 
December 1992.  

4.  The revised death certificate determined that the veteran 
died in January 1994 from a flu like syndrome with pneumonia, 
due to (or as a consequence of) respiratory arrest, due to 
(or as a consequence of) cerebral vascular accident.  

5.  The claim of entitlement to service connection for neck 
and shoulder injuries for the purpose of accrued benefits is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

6.  The claim of entitlement to service connection for the 
veteran's cerebral vascular accident secondary to a service-
connected disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

7.  At the time of his death, the veteran was not totally 
disabled due to service connected disability.  

8.  The veteran's low back disability was manifested by 
decreased lateral bending and rotation, muscle spasm, 
tenderness, and tight hamstrings.  

9.  The veteran's chronic sinusitis was manifested by x-ray 
evidence of significant inflammatory change at the left 
maxillary and both sphenoid sinuses.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for neck 
and shoulder injuries for the purpose of accrued benefits.  
38 U.S.C.A. §§ 5107(a), 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000(d) (1998).  

2.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for a 
cerebral vascular accident secondary to a service-connected 
disability for the purpose of accrued benefits.  
38 U.S.C.A. §§ 5107(a) 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000(d) (1998).  

3.  The veteran during his lifetime did not meet the criteria 
for special monthly compensation based on the need for 
regular aid and attendance.  38 U.S.C.A. §§ 1502, 5107 (West 
1991); 38 C.F.R. §§ 3.350, 3.352 (1998).



4.  The criteria for an evaluation in excess of 20 percent 
for a low back disability for the purpose of accrued benefits 
have not been met.  38 U.S.C.A. § § 1155, 5107, 5121 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1000(d), 4.1-4, 4. 4.71a, 
Diagnostic Codes 5285-5295 (1998).  

5.  The criteria for an evaluation in excess of 10 percent 
for chronic sinusitis for the purpose of accrued benefits 
have not been met.  38 U.S.C.A. § § 1155, 5107, 5121 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1000(d), 4.1-4, 4. 4.97, 
Diagnostic Code 6513 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the claims 
file at the time of his death, and due and unpaid for a 
period of not more than two years prior to death may be paid 
to the veteran's spouse.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1999).  Due to a cerebral vascular accident, the 
veteran became totally incapacitated in June 1991.  Shortly 
thereafter, the appellant filed the claims at issue in this 
appeal in his behalf.  He died in January 1994 at the age of 
55.  An autopsy was not performed.  At the time of his death, 
the appellant had appealed rating decisions denying these 
claims.  

I.  Service Connection Claims

Under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000(a), accrued 
benefits may be paid for periodic monetary benefits to which 
a veteran was entitled at his death under existing ratings or 
those based on evidence in the file at date of death.  
Evidence in the file at date of death will be considered to 
have been met when there is on file at the date of the 
veteran's death:  evidence, including uncertified statements, 
which is essentially complete and of such weight as to 
establish service connection or degree of disability for 
disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection with 
the identifying, verifying, or corroborative effect of the 
death certificate.  38 C.F.R. § 3.1000(d)(4)(i).  

Thus, under 38 U.S.C.A. § 5121(a) and 38 C.F.R. 
§ 3.1000(d)(4)(i), any medical opinion, as from a physician, 
received after the date of the veteran's death may not be 
considered by the Board in its analysis.  See Hayes v. Brown, 
4 Vet. App. 353, 358 (1993).  If the appellant is to prevail 
on any of her claims, therefore, she must do so without the 
benefit of the opinions of Robert L. Dorrough, M.D., and F. 
D. Salter, M.D., which were written from July 1995 to May 
1997, well after the veteran's death in January 1994.  

In respect to these service connection claims, the Board 
finds that the claims are not well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A well-grounded claim must 
be accompanied by supportive evidence to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Magana v. Brown, 7 Vet. App. 224, 227 (1994), citing Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  "To be well 
grounded, a claim 'need not be conclusive,'. . . but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits."  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  A claim which is not well grounded precludes the 
Board from reaching the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  

To establish that an accrued service connection claim is well 
grounded, medical evidence in the veteran's file at death 
must be of such weight as to show that the veteran had 
incurred a particular disease or injury during service, that 
he had a current disability caused by that same disease or 
injury during his lifetime, and that competent medical 
evidence during his lifetime had established a nexus or link 
between the veteran's in-service disease or injury and the 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

I.  Service Connection for Neck and Shoulder Injuries, for 
the Purpose of Accrued Benefits

Service medical records reveal admission to a United States 
Naval Hospital in November 1957 due to injuries in a motor 
vehicle accident.  It was reported that the veteran was 
initially taken to Kaiser Hospital in an unconscious state, 
where he received emergency treatment, including treatment 
for shock.  A note from Kaiser Hospital reported a compound 
depressed fracture of the nose and frontal bone and several 
damaged teeth.  It was also presumed that the medial walls of 
the orbit were destroyed and the left ankle fractured and 
lacerated.  

A Medical Evaluation Board (MEB) report in March 1959 noted 
that physical examination upon admission to the United States 
Naval Hospital revealed an obviously-severe compound fracture 
of the face.  There was a long, transverse laceration across 
the lower forehead.  The wound edges were ragged, and bone 
fragments and clots filled the defect.  There was restricted 
motion of the leg at the hip and contusions of the buttock 
and left thigh.  Hospital treatment had involved treatment of 
the facial fractures, a left ankle fracture, and a fracture 
of the sacrum.  Recovery was progressive, and in January 
1958, he was transferred to the Orthopedic Service.  
Physiotherapy was started in April 1958 for the left ankle 
and leg.  In June 1958, extensive frontal sinus and 
rhinoplastic surgery was begun.  In August 1958, x-ray 
examination revealed healing of all fractures except that of 
the transverse process of L-5 which was thought to be a 
congenital defect rather than a fracture.  Final diagnoses 
relevant to the service connection claims, other than facial 
injuries and intercurrent infections, were concussion of the 
brain, simple fracture of the left transverse process, L-5; 
simple fracture of the left ischium and sacrum; simple 
fracture of the medial malleolus; simple fracture of the left 
fifth metatarsal; and arthritis due to trauma of the left 
ankle, due to fracture of the articular surface of the tibia.  

A private post-service CT scan of the brain and orbits in 
June 1985, essentially for evaluation of sinusitis, at the 
request of the veteran's private physician, S. J LaMonte, 
M.D., also noted no intracranial abnormality.  A neurological 
examination by a private neurosurgeon, Joseph Keith, M.D., in 
April 1986 indicated that he had seen the veteran for 
complaints in relation to his back, presumably due to the 
compression fracture of the lumbar spine in 1957.  Dr. Keith 
found no neurological problems with the exception of the left 
leg.  He found the veteran to be doing exceptionally well 
considering all of the injuries that he had had.  

An orthopedic surgeon, Herbert A. Weil, M.D., after thorough 
examination in April 1986, noted that the veteran had 
degenerative and post traumatic arthritis of the lumbosacral 
spine and of the left ankle.  He did not report any findings 
as to the cervical spine.  VA disability evaluation 
examination in April 1988 did not examine the cervical spine.  

A radiology consultation report from West Florida Regional 
Medical Center in May 1988 found no acute fractures.  There 
was a mild posterior subluxation of C3 on C4, most likely 
degenerative in nature.  Anterior posterior osteophytes were 
present at C5-6 with mild foraminal encroachment on the left.  
At C3-4, there was moderate foraminal encroachment on the 
right and mild encroachment on the left.  

In September 1988, the veteran had an x-ray of the cervical 
spine due to neck pain on the right side with radiation down 
into the shoulder and some numbness in the hands.  The 
impression was some mild posterior osteophyte formation at 
C3-4 and some prominent anterior osteophytes at C5-6.  No 
definite neuroforaminal abnormality was seen.  A CT scan of 
the cervical spine revealed no evidence of any bony 
encroachment or disc herniation into the spinal canal.  A 
small calcific was seen just to the right of the spinous 
process of C5, which could represent some post-traumatic 
calcification.  

The claims file contains several reports of emergency room 
visits for neck pain in 1988 and 1989.  In December 1988, a 
diagnosis of right muscle spasm in the cervical area was 
made.  In January 1989, the veteran was found to have a 
herniated cervical disc at the C3-4 level.  In April 1989, 
the diagnosis was cervical disc disease with muscle spasm.  
Two emergency room visits also resulted in diagnoses of 
herniated cervical disc C3-4 level.  

In August 1989, records reveal that the veteran had been 
brought to an emergency room by ambulance, as he had been in 
an airplane crash.  Reports of x-rays revealed that he had a 
left clavicular fracture.  

In June 1991, the veteran was admitted to Sacred Heart 
Hospital under the care of J. H. Axley, M.D.  An admission 
history and physical examination report included the 
veteran's statement that at the end of May 1991, he had taken 
off in his crop dusting aircraft, climbed to tree level 
height and banked to the left, when suddenly his engine lost 
power and the plane crashed into a muddy field.  The veteran 
stated that he had not been hurt.  Less than three weeks 
later, however, he bent down and suddenly his left ear 
"popped."  He had a shower of sparks through his brain, could 
not see anything, felt "fuzzy," and broke out in a sweat, the 
entire episode lasting only about ten or fifteen minutes.  
The following day in his doctor's office he had another 
episode, which was much more severe and which also included 
neck pain.  

In the emergency room, x-rays of the veteran's cervical spine 
had shown progressive degenerative changes.  A CT head scan 
had been largely stable.  He was given Compazine to control 
the nausea and vomiting.  Past medical history indicated that 
he had had problems with neck pain radiating down into both 
shoulders for some time, which had become severe and 
incapacitating.  He had been a crop dusting pilot for about 
30 years.  He had had an MRI of the cervical spine in 
November 1988 which showed central and right-sided disk 
herniation, hypertrophic changes, and significant 
degenerative arthritis in the neck.  He had also been seen by 
a neurosurgical group at Sacred Heart and had a myelogram and 
a post-myelogram CT that did not demonstrate a disc 
herniation, but showed spur formation at C3-4 with 
indentation of the anterior aspect of the thecal sac, but no 
significant compressions of the spinal cord.  He had been 
treated conservatively with a neck brace, exercises, and non-
steroidal anti-inflammatory drugs.  Diagnoses relevant to the 
neck and shoulder were acute cervical neck pain, strain 
syndrome; and severe cervical degenerative arthritis.  

The discharge summary from Sacred Heart Hospital stated that, 
during the 24-36 hours following admission, the veteran gave 
evidence of a progressive brain stem infarction and was left 
with quadriparesis.  During hospitalization, x-rays of the 
cervical spine had been taken, which revealed moderate 
degenerative changes without malalignment or evidence of 
cervical instability.  When compared to the earlier study of 
November 1988, no acute fracture was identified, although 
progression of degenerative changes was noted.  

There are no records of the veteran's 1994 terminal illness 
in the claims file.  The death certificate, as amended by the 
veteran's private physician, changed the immediate cause of 
death from cardio-pulmonary arrest as due to (or as a 
consequence of) respiratory arrest, due to (or as a 
consequence of) CVA, to flu like syndrome with pneumonia, due 
to (or as a consequence of) respiratory arrest, due to, or as 
a consequence of CVA.  

The appellant's testimony at a personal hearing before the RO 
in August 1994 indicated that the veteran had had a cerebral 
vascular accident and had become totally paralyzed except for 
the ability to blink his eyes.  She reported that during the 
accident in May 1991, the plane had flipped over, striking 
the veteran on the head.  She related his cerebral vascular 
accident, however, not to the May 1991 accident, but to an 
accident in service in 1957, stating that physicians years 
before had warned the veteran never to take a blow to the 
head.  She claimed that the veteran had complained of 
shoulder and neck pain since she met him in 1974.  

A thorough evaluation of the evidence in the claims file at 
the time of the veteran's death does not show injury to his 
neck or shoulders during the automobile accident in 1957.  
Examinations were negative as to any complaints or diagnoses 
relating to the veteran's cervical spine until May 1988, when 
osteophyte formation was found at C3-4 and at C5-6, without 
definite neuroforaminal abnormality. 

This evidence shows, therefore, that the first medical 
evidence of any arthritic condition of the cervical spine was 
noted in 1988, more than 30 years after the motor vehicle 
accident in service.  The first diagnosis of cervical disc 
disease was in January 1989.  Therefore, the appellant has 
not shown that the veteran had sustained injury to his neck 
and shoulders during service nor that he had incurred 
traumatic arthritis in his cervical spine as a result of the 
1957 accident.  Although he had been found to have 
degenerative arthritis and, possibly, disc disease several 
years before his death, no medical practitioner had found a 
nexus between the remote injury in service and his subsequent 
arthritis condition many years later.  

The VA regulation requiring that evidence in the file at date 
of death be of sufficient weight as to establish service 
connection when substantiated by other evidence in the file 
at date of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate is stringent.  38 C.F.R. § 3.1000(d)(4)(i).  In 
this case, the evidence on file at the time of the veteran's 
death does not support a claim for service connection within 
the meaning of the statute and regulation.  The claim for 
service connection for neck and shoulder injuries for the 
purpose of accrued benefits is denied.  

The Board next considers the claim for service connection for 
a cerebral vascular accident secondary to a service-connected 
disability.  To establish that a claim for secondary service 
connection is well grounded, a claimant must present medical 
evidence of a current disability and credible, i.e., 
satisfactory, evidence that his service-connected disorder 
caused his current disability.  Credible evidence as to 
causation requires competent medical evidence.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

At the time of his death, service connection was in effect 
for:  residuals, low back injury with left transverse process 
fracture and traumatic arthritis, at an evaluation of 20 
percent; residuals, fracture, left medial malleolus with 
traumatic arthritis, at an evaluation of 10 percent; 
sinusitis, at an evaluation of 10 percent; residuals, 
compound fracture, comminuted, bilateral nasal zygomatic and 
ethmoid bones, postoperative, at an evaluation of 10 percent; 
facial scarring, at an evaluation of 10 percent; alveolar 
deformity of anterior maxilla, at an evaluation of 10 
percent; paresthesia of left 5th cranial nerve, 1st and 2nd 
division distribution, at an evaluation of 10 percent; 
residuals, fracture, left ischium and sacrum at a 
noncompensable evaluation; and residuals of a concussion, at 
a noncompensable evaluation.  His combined service-connected 
disabilities were evaluated at 60 percent.  

There was no medical evidence on file at the time of the 
veteran's death that showed that the cerebral vascular 
accident was the result of in- service disease or injury or 
was caused by service-connected disability or disabilities.  
Because there was no such evidence in the claims file, the 
claim must be denied.  

Considering next the claim for special monthly compensation 
for aid and attendance, the Board notes that 38 C.F.R. 
§ 3.350 has the prerequisite that the veteran be totally 
disabled as a result of service connected disability.  While 
it is clear that the veteran was totally disabled in the 
years before he died, the cause was cerebral vascular 
accident and not service connected disability or 
disabilities.  For this reason, the Board is unable to grant 
entitlement to special monthly compensation based on a 
cerebral vascular accident, for the purpose of accrued 
benefits.  

II.  Increased Rating Claims

These claims for increased evaluations for the purpose of 
accrued benefits are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

In an accrued benefits claim, where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, those documents created in 
proximity to the date of death are the most probative in 
determining the extent of impairment.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The appellant's first claim is that the veteran's low back 
disability, currently evaluated as 20 percent disabling, had 
become worse before his death in January 1994.  The last 
orthopedic examination for the veteran's low back was in 
April 1986, when he was seen by Herbert A. Weil, M.D.  The 
record noted complaints of low back pain, mostly on the left 
side.  Examination revealed no more than 5 or 10 degrees of 
lateral bending or rotation in either direction.  He had 
paravertebral muscle spasm and tenderness at the lumbosacral 
junction.  X-rays of the lumbosacral spine showed fairly 
severe post traumatic arthritis with loss of disc space at 
L5-S1.  There was an old ununited fracture of the transverse 
process of L5 on the left.  In May 1986, the RO granted 
service connection at an evaluation of 20 percent for this 
disorder.  The Board is unable to find subsequent medical 
evidence suggesting increased severity of the low back 
disability.  

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5295, relating to residuals of 
vertebral fracture and lumbosacral strain. Diagnostic Code 
5285 provides that where there is cord involvement, and the 
individual is bedridden or requires long leg braces, a 100 
percent evaluation is warranted.  Without cord involvement, 
but with abnormal mobility requiring a neck brace, a 50 
percent evaluation is warranted.  In other cases, the 
condition is to be rated in accordance with definite limited 
motion or muscle spasm, with the addition of 10 percent for a 
demonstrable deformity of the vertebral body.  Diagnostic 
Code 5292, pertaining to limitation of motion of the lumbar 
spine, allows a 40 percent evaluation for a severe limitation 
of motion, 20 percent for a moderate limitation of motion, 
and 10 percent for a slight limitation of motion.  

Under 38 C.F.R. 4.71a, Diagnostic Code § 5295, if lumbosacral 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent evaluation is warranted. 

There is no medical evidence showing that in the 2 years 
prior to his death, veteran had a severe low back disorder, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, or abnormal mobility on forced 
motion.  Nor is there medical evidence of at least moderate 
limitation of motion of the lumbar spine with demonstrable 
deformity of vertebral body.  Accordingly, the claim for an 
increased evaluation for a low back disability for the 
purpose of accrued benefits is denied.  

As to the claim for an increased evaluation for chronic 
sinusitis, the Board remanded this issue in October 1987 and 
in November 1988 for additional medical records and for a 
special VA ear, nose, and throat and surgical examinations, 
with a view toward determining the current nature and extent 
of service-connected disabilities described as sinusitis.  

Pursuant to the first remand, the veteran underwent a VA 
examination in April 1988.  Examination revealed tenderness 
over the frontal and maxillary sinuses.  The diagnoses were 
maxillary and ethmoidal sinusitis; status-post reconstructive 
surgery of facial and nasal bones.  

In January 1989, he underwent an operation by Samuel D. 
LaMonte, M.D., a private surgeon, for suspected trapped left 
frontal sinus with nerve entrapment of the left supraorbital 
nerve and neuroma.  Dr. LaMonte's clinical notes the 
following month noted that the veteran had done well since 
the operation, but believed he was getting another infection.  
Examination noted some crusts, which were removed, and a 
little mucopus.  

VA x-rays in January 1989 provided an impression of chronic 
sinusitis.  Associated bony wall destruction could not be 
excluded.  A VA consultation report, dated in February 1989 
provided an impression of severe sinus disease, status post 
multiple sinus surgeries, all post traumatic.  A May 1989 VA 
consultation report, several months after the veteran's 
January 1989 corrective surgery, noted that his clinical 
course after service had been marked by recurrent infections 
in the frontal region, characterized by markedly increased 
drainage from the nose, swelling, and pain.  He stated that 
he had had multiple surgical procedures through the years and 
had had four within the past five years.  All of these were 
aimed at controlling the recurrent infection.  At the time of 
the last procedure at a private medical center, his ethmoid 
sinus was obliterated and a nerve which was involved in the 
inflammatory mass was severed.  Since the last surgery he had 
had anesthesia of the head extending from the eyebrow to just 
about the vertex on the left and extending from a point on 
the brow even with the outer canthus of the left eye.  
Physical examination, in addition to noting status-post 
multiple plastic surgery procedures, noted recurrent 
infections.  A May 1989 VA sinus series did not indicate the 
presence of sinus infection.  A VA ear, nose, and throat 
consultation in June 1989 noted that the veteran had chronic 
low grade facial pain and irrigated his nasal chambers with 
saline daily.  Examination of the veteran's nose showed 
scarred chambers, but no pus or polyps.  There was a septal 
deformity without obstruction.  Sinus x-rays showed thick, 
fibrotic maxillary sinus linings.  Diagnoses were status-post 
multiple reconstructive surgical procedures to correct 
multiple facial fractures and tissue loss; and chronic 
pansinusitis secondary to Diagnosis 1, with recurrent acute 
sinusitis.  

While hospitalized following cerebral vascular accident in 
June 1991, the veteran underwent a large variety of studies.  
An MRI of the brain showed significant inflammatory change at 
the left maxillary and both sphenoid sinuses.  Sinus x-rays 
showed inflammatory changes in the maxillary and ethmoid 
sinuses.  The discharge summary, however, did not provide a 
diagnosis of sinusitis.  

The Board notes that the regulations for sinusitis were 
revised effective from October 1996.  However, the veteran's 
disability must be evaluated under the regulations in effect 
during his lifetime.  He had been evaluated at a 10 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6513, referable to 
chronic maxillary sinusitis, which is rated under Diagnostic 
Code 6514, the general rating formula for sinusitis.  The 
former regulations provide that a 50 percent evaluation is 
warranted postoperatively, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  A 30 percent evaluation 
is warranted if the condition is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 10 
percent evaluation is warranted when the condition is 
moderate, with discharge or crusting or scabbing, and 
infrequent headaches.  If there are x-ray manifestations 
only, with symptoms mild or occasional, the disorder is 
noncompensable.  

The medical evidence reveals that after the January 1989 
operation, no purulent discharge or crusting reflecting 
purulence was shown.  Specifically, the May 1989 examination, 
the ear, nose, and throat consultation in June 1989 and the 
most recent findings in 1991 did not show sinus infection.  
Nor does the pertinent medical evidence show that the sinus 
disability caused frequently incapacitating recurrences or 
severe and frequent headaches two years prior to death. 

Accordingly, having sympathetically reviewed all of the 
evidence, the Board finds that the veteran's sinusitis before 
his death had been evaluated correctly and that an increased 
rating for the purpose of accrued benefits is not warranted.  

Although the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107, it finds that, since the 
record does not provide an approximate balance of positive 
and negative evidence on the merits, there is no reasonable 
basis for granting an increased rating in this case.



ORDER

Service connection for neck and shoulder injuries for the 
purpose of accrued benefits is denied.  

Service connection for a cerebral vascular accident secondary 
to a service-connected disability, for the purpose of accrued 
benefits, is denied.

Entitlement to special monthly compensation based on a 
cerebral vascular accident, for the purpose of accrued 
benefits, is denied.

An evaluation in excess of 20 percent for a low back 
disability, for the purpose of accrued benefits, is denied.  

An evaluation in excess of 10 percent for chronic sinusitis, 
for the purpose of accrued benefits, is denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

